The plaintiff in error, hereinafter called defendant, was convicted in the county court of *Page 69 
Comanche county on a charge of unlawful manufacture of intoxicating liquor, and was sentenced to pay a fine of $250 and be confined in the county jail for 90 days.
The record discloses that, at the time charged, a constable and a federal prohibition officer procured a search warrant to search a building and premises at 1213 Sheridan avenue, in said county and state. It is not stated in the search warrant of what town, if any, Sheridan avenue is a part. The warrant in that particular is insufficient, under article 2, § 30, of the Bill of Rights.
The affidavit upon which the search warrant was obtained was insufficient, under section 7013, C.O.S. 1921, to authorize the issuance of the warrant. The only evidence in the case being obtained by an illegal search of the residence of the defendant, it was error for the trial court to overrule the motion to suppress the evidence.
For the reasons stated, the cause is reversed.